UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported)January 13, 2015 j2 Global,Inc. (Exact name of registrant as specified in its charter) Delaware (State or other jurisdiction of incorporation or organization) 0-25965 (Commission File Number) 47-1053457 (IRS Employer Identification No.) 6922 Hollywood Blvd. Suite 500 Los Angeles, California90028 (Address of principal executive offices) (323)860-9200 (Registrant's telephone number, including area code) (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) ITEM 8.01. OTHER EVENTS On January 13, 2015, j2 Global, Inc. (the “Company”) issued a press release announcing that Jeffrey D. Adelman, the Company’s Vice President,General Counsel and Secretary, has died after a brief illness.A copy of the press release is attached as Exhibit 99.1 to this Current Report on Form 8-K. ITEM 9.01. FINANCIAL STATEMENTS AND EXHIBITS (d)Exhibits Exhibit Number Description Press Release dated January 13, 2015. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. j2 Global, Inc. (Registrant) Date: January 13, 2015 By: /s/ R. Scott Turicchi R. Scott Turicchi President and Chief Financial Officer INDEX TO EXHIBITS Exhibit Number Description Press Release dated January 13, 2015.
